ORDER

PER CURIAM.
AND NOW, this 13th day of August, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues *429set forth below. Allocatur is DENIED as to the remaining issue. The issues as stated by petitioner are:
(1) Whether the Superior Court committed an error of law in upholding the Trial Court’s Order in sustaining the preliminary objections of Respondent and striking the complaint in an action to obtain judgment on the mechanics’ lien claim for the failure of Petitioner to file the complaint under a separate court term and number from that of the mechanics’ lien claim under the Mechanics’ Lien Law 49 P.S. § 1101, et seq.
(2) Whether the Mechanics’ Lien Law 49 P.S. § 1101, et seq., requires a claimant filing a complaint to enforce a mechanics’ lien to file such a complaint under a term and number separate from the term and number assigned to the mechanics’ lien itself.